United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1002
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Nebraska.
                                         *
Benjamin Vibanco-Sanchez,                *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: February 21, 2001
                                Filed: February 28, 2001
                                    ___________

Before LOKEN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Benjamin Vibanco-Sanchez pleaded guilty to a drug conspiracy charge, in
violation of 21 U.S.C. §§ 841(a)(1) and 846, and to criminal forfeiture. The district
court1 sentenced him to 151 months imprisonment and 5 years supervised release. On
appeal, Vibanco-Sanchez’s counsel has moved to withdraw under Anders v. California,
386 U.S. 738 (1967), raising only the issue whether the district court erred in granting




      1
       The HONORABLE JOSEPH F. BATAILLON, United States District Judge for
the District of Nebraska.
Vibanco-Sanchez a 2-level rather than 3-level acceptance-of-responsibility reduction.
Vibanco-Sanchez has not filed a pro se supplemental brief.

      Vibanco-Sanchez stipulated at sentencing to a total offense level of 34, see
United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995); and in any event, the
district court did not clearly err in denying the additional 1-level reduction, see United
States v. Holt, 149 F.3d 760, 762 (8th Cir. 1998) (standard of review), despite the
government’s plea-agreement stipulation indicating that Vibanco-Sanchez had timely
notified authorities of his intent to plead guilty, see U.S.S.G. §§ 3E1.1(b), 6B1.4(d),
p.s.; United States v. Nunley, 873 F.2d 182, 187 (8th Cir. 1989) (plea-agreement
stipulation that defendant timely accepted responsibility does not bind sentencing
court).

      Having found no non-frivolous issues upon our review of the record, see Penson
v. Ohio, 488 U.S. 75 (1988), we now affirm and grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-